internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 1-plr-107745-00 date date legend llp p1 sec_1 p2 date a date c date d date e w company official authorized representatives this letter responds to a letter dated date on behalf of the above taxpayers requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election the extension is being requested by p1 as the common parent for p1 and subsidiaries to make an election to file a consolidated federal_income_tax return under sec_1_1502-75 of the income_tax regulations hereinafter referred to as the election effective for their w tax_year ending on date c the returns of p1 p2 and their subsidiaries for the year for which plr-107745-00 the election is requested have not been and are not presently being examined by the applicable district_director additional information was received in a letter dated date the material information is summarized below shortly prior to date a llp a partnership formed p1 and p1 immediately thereafter formed a subsidiary sec_1 on date a sec_1 merged into p2 with p2 shareholders receiving solely cash and p1 acquiring percent of the stock of p2 for federal tax purposes the transaction was treated as a fully taxable stock acquisition prior to date a p1 and p2 were unrelated to each other prior to date a p2 was the common parent of a consolidated_group that had a january taxable_year as a result of the merger the p2 group terminated and the former members of the p2 group became members of the p1 affiliated_group the due_date for the first consolidated_return for the p1 group was date d for various reasons the election for the p1 group was not timely filed the period of limitations on assessment under sec_6501 has not expired for p1’s p2's and their subsidiaries’ taxable_year s in which the election should have been filed or for any taxable years that would have been affected by the election had it been timely filed sec_1501 provides that an affiliated_group_of_corporations shall have the privilege of making a consolidated_return with respect to the income_tax imposed by chapter of the code for the taxable_year in lieu of separate returns the making of a consolidated_return is subject_to the condition that all corporations which at any time during the taxable_year have been members of the affiliated_group consent to the consolidated_return_regulations prescribed under sec_1502 prior to the day prescribed by law for the filing of such return the making of a consolidated_return is considered such consent sec_1_1502-75 provides that a group which did not file a consolidated_return for the immediately preceding_taxable_year may file a consolidated_return in lieu of separate returns for the taxable_year provided that each corporation which has been a member of the group during any part of the taxable_year for which the consolidated_return is to be filed consents to the regulations under sec_1502 if a group wishes to exercise its privilege of filing a consolidated_return such consolidated_return must be filed not later than the last day prescribed by law including extensions of time for filing the common parent's return sec_1_1502-75 provides that a corporation consents to filing a consolidated_return for the first consolidated_year by joining in the making of the consolidated_return for such year a corporation shall be deemed to have joined in the making of such return if it files a form_1122 sec_1_1502-75 provides that the consolidated_return shall be made on form_1120 for the group by the common parent_corporation sec_1_1502-75 provides that if a group wishes to exercise its privilege of filing a consolidated_return then a form_1122 must be executed by each subsidiary and plr-107745-00 attached to the consolidated_return for such year form_1122 is not required for the taxable_year if a consolidated_return was filed by the group for the immediately preceding_taxable_year under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1_1502-75 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for the p1 group to file the election provided p1 shows it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by p1 p2 company official and authorized representatives explain the circumstances that resulted in the failure to timely file a valid election the information also establishes that tax professionals were responsible for the election that p1 relied on them to timely make the election and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations made we conclude that p1 has shown it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of this letter for p1 to file the election ie for p1 to file a consolidated_return with p1 as the common parent of the group for the taxable_year ending on date c the above extension of time is conditioned on the taxpayers’ p1's p2's and subsidiaries’ tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the plr-107745-00 taxpayers’ tax_liability for the years involved a determination thereof will be made by the district director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301_9100-3 p1 and its subsidiaries must file a consolidated_return with p1 as the common parent of the group for the w tax_year and attach form_1122 for each subsidiary see sec_1_1502-75 and b a copy of this letter should also be attached to the return we express no opinion with respect to whether i p1 and its subsidiaries in fact qualify substantively to file a consolidated_return or ii as to the proper treatment of the acquisition of p2 and its subsidiaries by p1 in addition we express no opinion as to the tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayers however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter is being sent to the authorized representative as designated on the power_of_attorney on file in this office sincerely yours associate chief_counsel corporate acting chief branch by ken cohen
